Davis, P. J.
The only question presented by this case is whether, under the married woman acts of this state, husband and wife may form a copartnership and carry on business as copartners.
Upon this question a direct conflict exists in the decisions of this court in other departments. Kaufman v. Schoeffel (37 Hun, 140), Graff v. Kinney (37 Hun, 405); and conflicting decisions have been announced at special terms. The court of last resort has not definitely determined the question. In my individual opinion the decision in Kaufman v. Schoeffel (ubi supra), is a correct determination of the law, as I think the contrary ruling is adverse to the spirit and intention of the married woman acts which were to separate the estate of a married woman from that of her husband, and to completely establish its separate character'during overture, and not enable her to so commingle it in *471copartnership with him as to clothe him with the power and title which copartners possess in law. My brethren think, however, that the better mode of disposing of the appeal in this case is by affirming the judgment to enable a speedier final decision by the court of appeals. I assent to that view.
The judgment is, therefore, affirmed.